Citation Nr: 0114058	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1948 to 
August 1975.  He died in February 2000, and the appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 RO decision which denied 
entitlement to service connection for the cause of the 
veteran's death, and eligibility for Dependent's Educational 
Assistance under 38 U.S.C.A., Chapter 35.  

The issue of entitlement to benefits pursuant to Chapter 35, 
Title 38, United States Code was certified to the Board for 
appellate review.  Review of the record reveals that after 
the initial denial of the claim, no notice of disagreement or 
substantive appeal was filed by the appellant.  In fact no 
claim for this benefit is of record.  Accordingly, this 
remand is limited to the issue set forth on the title page.  


REMAND

The appellant contends that she is entitled to service 
connection for the cause of the veteran's death.  The veteran 
died on February 27, 2000 at age 70.  The cause of death, as 
listed on the death certificate, was mesothelioma due to or 
as a consequence of chronic obstructive pulmonary disease 
(COPD).  Coronary artery disease is listed as an "other 
significant" condition contributing to death but not 
resulting in the underlying cause.  An autopsy was not 
performed.  The appellant has asserted that the veteran was 
exposed to Agent Orange while serving in Vietnam and this 
caused or substantially or materially contributed to 
mesothelioma, the condition which led directly to his cause 
of death.  

In a February 2000 statement, Alan M. Babb, M.D., related 
that the veteran was diagnosed with mesothelioma in October 
1998.  The doctor stated that the veteran underwent surgery, 
radiation and chemotherapy for his malignancy but continued 
to deteriorate.  No clinical records of treatment were 
included with the doctor's statement.  In view of subsequent 
contentions raised, these records should be obtained, 
specifically to include any pathological studies that were 
conducted.

In February 2001, the appellant's representative submitted a 
document, apparently printed from an Internet web site, which 
described malignant mesothelioma as a "cancerous tumor of 
the pleura that is almost always caused by previous exposure 
to asbestos."  In a written brief presentation, the 
appellant's representative indicated that she should be given 
the opportunity to provide evidence of the veteran's in-
service exposure to asbestos.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  

In pertinent part, the Veterans Claims Assistance Act of 2000 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In view of these requirements, the Board determines 
that further development is warranted to determine whether 
the veteran was, in fact, exposed to asbestos while in 
service, and, if so, a VA medical determination is required 
to ascertain whether it is as likely as not that this 
exposure resulted in the development of his fatal 
mesothelioma.  The appellant's representative has asserted 
that additional development of this matter is required under 
these new provisions.

Moreover, the Board notes that it appears additional relevant 
medical records may exist, and such should be obtained as 
part of the VA's duty to assist.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  The RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records, particularly records of treatment from Dr. Babb.  

Finally, in view of the contentions concerning asbestos 
exposure, the veteran's service personnel records will be 
requested.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO is requested to conduct an 
inquiry to determine (a) whether the 
veteran was, in fact, exposed to asbestos 
during service and (b) whether the 
veteran was exposed to asbestos following 
service, by conducting an inquiry into 
the veteran's post-service employment 
history.  As part of this inquiry, the 
veteran's service personnel records 
should be obtained for association with 
the claims folder.

2.  The RO should, with the assistance of 
the appellant as needed, attempt to 
obtain any and all available records of 
the veteran's mesothelioma from the time 
of its onset until his death, 
particularly any clinical records kept by 
Dr. Babb.  In addition, attempts to 
obtain pathology reports, laboratory 
studies, and other such materials should 
be undertaken.  The appellant should, as 
needed, provide approximate dates and 
places of treatment.  To the extent 
needed she should also provide release of 
information forms so that available 
records may be sought.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made. The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  If it is determined that the veteran 
was exposed to asbestos while in service, 
a VA physician is requested to determine 
whether it is at least as likely as not 
that the veteran developed mesothelioma 
as a result of such in-service exposure.  
The requested opinion should include a 
complete rationale for all opinions 
expressed.  The entire claims folder 
should be made available to and reviewed 
by the physician.  It should be 
specifically noted whether there was any 
evidence of asbestos fiber in any of the 
pathology reports that were conducted.

4.  Thereafter, the case should be 
readjudicated by the RO.  To the extent 
the benefits sought on appeal are not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  No action is required of the 
appellant until she is notified.  The 
Board intimates no opinion as to the 
ultimate outcome in this case but the 
action taken herein.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the Ro's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


